Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Not Required
This application contains the following embodiments:
Embodiment 1 - Reproductions 1.1-1.7Embodiment 2 - Reproductions 2.1-2.7 
Embodiment 3 – Reproductions 3.1-3.7
Embodiment 4 – Reproductions 4.1-4.7
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). 
The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same. Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited. Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application. Examiner refers to In re Hopkins 390 O.G. 5; 3 USPQ 112 (1929) – A loud speaker having an octagonal outline prevents issue of design patent for similar device differing only in having circular outline. The mere choice of one well known geometric form rather than another equally well known, which does not in any way modify the other portions of a design, cannot support a patent.  In re Stevens 81 USPQ 362 (1949) – Presence of invention is as essential to granting of design 
35 USC 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling for the following reasons:
The scope of the claim is unclear. Specifically, the exact depth and three-dimensional shape of the indicated elements on the bottom of the article (indicated below) in reproductions 1.1-1.4, 1.6, and 1.7 are not clearly disclosed. As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image1.png
    526
    964
    media_image1.png
    Greyscale

Applicant may overcome this rejection by amending reproductions 1.1-1.4, 1.6, and 1.7 to reduce the indicated elements to broken line to remove them from the claim.
Reproduction 1.5 is inconsistent with reproductions 1.2-1.4. Reproduction 1.5 shows a solid line inside the large oval on the handle of the article (indicated below) that is not seen in reproductions 1.2-1.4. Consistency is required. 

    PNG
    media_image2.png
    689
    835
    media_image2.png
    Greyscale

Reproduction 1.7 is inconsistent with reproduction 1.4. Reproduction 1.7 shows a solid line on the side of the pole element on the article (indicated below) that is not seen in reproduction 1.4. Consistency is required. 

    PNG
    media_image3.png
    949
    732
    media_image3.png
    Greyscale

The scope of the claim is unclear. Specifically, the exact depth and three-dimensional shape of the indicated elements on the bottom of the article (indicated below) in reproductions 2.1-2.4, 2.6, and 2.7 are not clearly disclosed. As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image4.png
    648
    1220
    media_image4.png
    Greyscale

Applicant may overcome this rejection by amending reproductions 2.1-2.4, 2.6, and 2.7 to reduce the indicated elements to broken line to remove them from the claim.

Reproduction 2.5 is inconsistent with reproductions 2.2-2.4. Reproduction 2.5 shows a solid line inside the large oval on the handle of the article (indicated below) that is not seen in reproductions 2.2-2.4. Consistency is required. 

    PNG
    media_image5.png
    892
    956
    media_image5.png
    Greyscale

Reproduction 2.7 is inconsistent with reproduction 2.4. Reproduction 2.7 shows a solid line on the side of the pole element on the article (indicated below) that is not seen in reproduction 2.4. Consistency is required. 

    PNG
    media_image6.png
    989
    751
    media_image6.png
    Greyscale


The scope of the claim is unclear. Specifically, the exact depth and three-dimensional shape of the indicated elements on the bottom of the article (indicated below) in reproductions 3.1-3.4, 3.6, and 3.7 are not clearly disclosed. As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image7.png
    533
    1607
    media_image7.png
    Greyscale

Applicant may overcome this rejection by amending reproductions 3.1-3.4, 3.6, and 3.7 to reduce the indicated elements to broken line to remove them from the claim.

Reproduction 3.5 is inconsistent with reproductions 3.2-3.4. Reproduction 3.5 shows a solid line inside the large oval on the handle of the article (indicated below) that is not seen in reproductions 3.2-3.4. Consistency is required. 

    PNG
    media_image8.png
    800
    985
    media_image8.png
    Greyscale

The scope of the claim is unclear. Specifically, the exact depth and three-dimensional shape of the indicated elements on the bottom of the article (indicated below) in reproductions 4.1-4.4, 4.6, and 4.7 are not clearly disclosed. As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image9.png
    533
    1432
    media_image9.png
    Greyscale

Applicant may overcome this rejection by amending reproductions 4.1-4.4, 4.6, and 4.7 to reduce the indicated elements to broken line to remove them from the claim.

Reproduction 4.5 is inconsistent with reproductions 4.2-4.4. Reproduction 4.5 shows a solid line inside the large oval on the handle of the article (indicated below) that is not seen in reproductions 4.2-4.4. Consistency is required. 


    PNG
    media_image10.png
    784
    938
    media_image10.png
    Greyscale

Reproductions 3.7 and 4.7 are inconsistent with the other views. Reproductions 3.7 and 4.7 are missing a solid line (indicated below) that is seen in the other views. Consistency is required.

    PNG
    media_image11.png
    405
    653
    media_image11.png
    Greyscale

Because of the inconsistencies, and insufficient information in the reproductions provided, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to reproduce the design without the use of conjecture. This renders the claim indefinite and non-enabled. In order to overcome this refusal, it is suggested that the design be shown clearly and consistently among the views. However, care must be taken to not introduce new matter.  It is recommended that every line be clean, sufficiently dense and dark, and uniformly thick and well-defined in the replacement reproductions.
Discussion of the Merits of the Case:
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012
See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
The claim is refused under 35 USC § 112 (a) and (b).
The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.
To inquire about this communication, applicants may contact Examiner Steven Czyz by phone at 571-270-0204.  The examiner can normally be reached Monday through Friday, 8 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Manny Matharu, by phone at 571-272-8601. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 

/STEVEN J CZYZ/Primary Examiner, Art Unit 2922